



AMENDMENT No. 4 to AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT
This AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY
AGREEMENT (this “Agreement”) is made as of this 7th day of May, 2020, by and
among WRIGHT MEDICAL GROUP N.V., a public limited liability company organized
and existing under the laws of the Netherlands with its corporate seat
(statutaire zetel) in Amsterdam and registered with the Dutch trade register
under number 34250781, as a Guarantor (“Parent”), WRIGHT MEDICAL GROUP, INC., a
Delaware corporation (“Wright”), each of the direct and indirect Subsidiaries of
Parent set forth on the signature pages hereto (individually as a “Borrower”,
and collectively with Wright, the “Borrowers”), MIDCAP FUNDING IV TRUST, a
Delaware statutory trust, individually as a Lender, and as Agent (in such
capacity, together with its successors and assigns, “Agent”) and the other
financial institutions or other entities from time to time parties to the Credit
Agreement referenced below, each as a Lender.
RECITALS
A.Agent, Lenders, Parent and Borrowers have entered into that certain Amended
and Restated Credit, Security and Guaranty Agreement, dated as of May 7, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, including by that certain Limited Consent and
Amendment No. 1 to Amended and Restated Credit, Security and Guaranty Agreement,
dated as of August 24, 2018, that certain Limited Consent to Amended and
Restated Credit, Security and Guaranty Agreement, dated as of November 16, 2018,
that certain Omnibus Limited Consent and Amendment No. 2 to Amended and Restated
Credit, Security and Guaranty Agreement and Amendment No. 5 to Pledge Agreement,
dated as of December 10, 2018, and that certain Amendment No. 3 to Amended and
Restated Credit, Security and Guaranty Agreement, dated as of February 25, 2019,
the “Existing Credit Agreement”; the Existing Credit Agreement, as amended
hereby, the “Credit Agreement”), pursuant to which the Lenders have agreed to
make certain advances of money and to extend certain financial accommodations to
Borrowers in the amounts and manner set forth in the Credit Agreement.
B.Parent and the Borrowers have requested that Agent and the Lenders amend
certain terms of the Existing Credit Agreement to, among other things, (i)
revise certain existing financial covenants, (ii) add an additional minimum
liquidity covenant and (iii) increase the Prepayment Fee payable in connection
with the Term Loans and, on and subject to the conditions and terms set forth
herein, Agent and the Lenders have agreed to so amend the Existing Credit
Agreement as more fully set forth and subject to the terms and conditions
herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, the Lenders, Parent and
Borrowers hereby agree as follows:
1.Defined Terms; Recitals. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement
(including those capitalized terms used in the Recitals hereto). The Recitals
set forth above shall be construed as part of this Agreement as if set forth
fully in the body of this Agreement.





--------------------------------------------------------------------------------





2.Amendments to the Existing Credit Agreement. Subject to the terms and
conditions of this Agreement, including, without limitation, the satisfaction of
the conditions set forth in Section 4 hereof, the Existing Credit Agreement is
hereby amended as follows:
(a)The definition of “Term Loan Tranche 2 Commitment Termination Date” in
Section 1.1 of the Existing Credit Agreement is hereby amended and restated in
its entirety as follows:
““Term Loan Tranche 2 Commitment Termination Date” means December 31, 2020.”


(b)Section 2.2(i) of the Existing Credit Agreement is hereby amended by
replacing the words “one percent (1.00%)” with the words “one and one-quarter
percent (1.25%)”.
(c)Section 6.1 of the Existing Credit Agreement is hereby amended by adding the
new defined term in alphabetical order therein:
““Total Liquidity” means, as of any date of determination, the sum of (i) the
Revolving Loan Availability, plus (ii) the amount of Term Loan Commitments still
available to be drawn by the Borrowers pursuant to Section 2.1(a)(i) (clauses
(i) and (ii), collectively, “Undrawn Availability”) plus (iii) the aggregate
cash and cash equivalents held by the Parent and its Consolidated Subsidiaries
(taken as a whole) minus any cash and cash equivalents held in Deposit Accounts
of the Credit Parties described in clauses (i), (iv) or (vii) of the definition
of Excluded Accounts.”


(d)The definition of “Consolidated Liquidity” in Section 6.1 of the Existing
Credit Agreement is hereby amended by replacing the reference to “clauses (i) or
(iv) of the definition of Excluded Accounts” with a reference to “clauses (i),
(iv) or (vii) of the definition of Excluded Accounts”.
(e)The introduction to Section 6.2 of the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:
“Section 6.2    Minimum Net Revenue. Credit Parties shall not permit Net Revenue
for any applicable Defined Period (as tested on the last day of such Defined
Period other than the Defined Periods ending June 28, 2020, September 27, 2020
and December 27, 2020, for which Credit Parties are not subject to any minimum
Net Revenue requirement):”
(f)Section 6.2 of the Existing Credit Agreement is hereby amended by:
(i)amending clause (c) thereof by replacing the words “clause (c) above” with
the words “clause (b) above”;
(ii)amending and restating clause (d) thereof in its entirety as follows:
“(d) ending after December 27, 2020 to be less than the greater of (i) an amount
equal to eighty percent (80%) of Borrowers’ projected Net Revenue for the
applicable





--------------------------------------------------------------------------------





Defined Period as set forth in the board-approved projections most recently
delivered to Agent in accordance with Section 4.1 and (ii) $736,000,000”; and


(iii)adding the following paragraph to the end thereof:
“Notwithstanding anything herein to the contrary, for purposes of calculating
the Minimum Net Revenue for (i) the Defined Period ending March 28, 2021, Net
Revenue shall be measured as Net Revenue for the fiscal quarter period ending on
such date multiplied by four (4), (ii) the Defined Period ending June 27, 2021,
Net Revenue shall be measured as Net Revenue for the two (2) fiscal quarter
period ending on such date multiplied by two (2) and (iii) the Defined Period
ending September 26, 2021, Net Revenue shall be measured as Net Revenue for the
three (3) fiscal quarter period ending on such date multiplied by four-thirds
(4/3).”


(g)Section 6.3 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:
“Section 6.3    Cash Requirements.
(a)
Credit Parties shall not permit, (i) at any time during the period commencing on
May 7, 2020 and ending on December 27, 2020, Credit Party Liquidity to be less
than sixty percent (60%) of Consolidated Liquidity and (ii) at any time on or
after December 28, 2020, Credit Party Liquidity to be less than fifty percent
(50%) of Consolidated Liquidity; and



(b)
Credit Parties shall not permit, at any time during the period commencing on May
7, 2020 and ending on May 15, 2021, (i) Total Liquidity to be less than
$100,000,000 or (ii) Undrawn Availability to be less than $50,000,000.”

 
(h)Section 6.4 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:
“Section 6.4    Adjusted EBITDA. Until all Term Loan Commitments have been
terminated or expired and all Term Loans made to the Borrowers hereunder and all
Obligations in respect thereof (other than contingent obligations not yet due
and payable) have been indefeasibly paid in full in cash, Credit Parties shall
not permit Adjusted EBITDA for any applicable Defined Period (as tested on the
last day of such Defined Period other than the Defined Periods ending June 28,
2020, September 27, 2020 and December 27, 2020, for which Credit Parties are not
subject to any minimum Adjusted EBITDA requirement) to be less than $60,000,000.
Notwithstanding anything herein to the contrary, for purposes of calculating the
Adjusted EBITDA for (i) the Defined Period ending March 28, 2021, Adjusted
EBITDA shall be measured as Adjusted EBITDA for the fiscal quarter period ending
on such date multiplied by four (4), (ii) the Defined Period ending June 27,
2021, Adjusted EBITDA shall be measured as Adjusted EBITDA for the two (2)
fiscal quarter period ending on such date multiplied by two (2) and (iii) the
Defined Period ending September 26, 2021, Adjusted EBITDA shall be measured as
Adjusted EBITDA for the three (3) fiscal quarter period ending on such date
multiplied by





--------------------------------------------------------------------------------





four-thirds (4/3).”


(i)Schedule 2.1 of the Existing Credit Agreement is hereby replaced in its
entirety with the Schedule 2.1 attached hereto as Annex A.
3.Representations and Warranties. Each Credit Party hereby confirms that all of
the representations and warranties set forth in the Credit Agreement are true
and correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to such
Credit Party as of the date hereof, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date (without duplication of any materiality qualifier in the
text of such representation or warranty).
4.Conditions to Effectiveness. This Agreement shall become effective as of the
date on which each of the following conditions have been satisfied, as
determined by Agent in its reasonable discretion:
(a)The Agent shall have received (including by way of facsimile or other
electronic transmission) a duly authorized, executed and delivered counterpart
of the signature page to this Agreement from each Credit Party, the Agent and
the Lenders;
(b)all representations and warranties of the Credit Parties contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof, except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof); and
(c)both immediately before and after giving effect to this Agreement, no Default
or Event of Default shall have occurred and be continuing or result therefrom.
5. [Reserved].
6.Costs and Fees. Parent and Borrowers shall be responsible for the payment of
all reasonable, documented and invoiced out-of-pocket costs and fees of Agent’s
counsel incurred in connection with the preparation, negotiation, execution and
delivery of this Agreement and any related Financing Documents.
7.No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a modification
or waiver of any provision of the Credit Agreement, the Financing Documents or
any other documents, instruments and agreements executed or delivered in
connection with any of the foregoing. Nothing herein is intended or shall be
construed as a waiver of any existing Defaults or Events of Default under the
Credit Agreement or other Financing Documents or any of Agent’s rights and
remedies in respect of such Defaults or Events of Default. This Agreement
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.





--------------------------------------------------------------------------------





8.Reaffirmation. Except as specifically amended pursuant to the terms hereof,
each Credit Party hereby acknowledges and agrees that the Credit Agreement and
all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by such Credit Party. Each Credit Party
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Financing Documents, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Agent’s or
any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions. Each Credit Party
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens.
9.Miscellaneous.
(a)Reference to the Effect on the Credit Agreement and Financing Documents. On
and after the date hereof, (i) this Agreement shall constitute a “Financing
Document” under and as defined in the Credit Agreement and the other Financing
Documents and (ii) each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Agreement.
(b)Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 13.8 (Governing Law; Submission to
Jurisdiction) and Section 13.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.
(c)Headings. Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
(d)Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.
(e)Entire Agreement.    This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.
(f)Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
(g)Successors/Assigns. This Agreement shall bind, and the rights hereunder shall
inure to, the respective successors and assigns of the parties hereto, subject
to the provisions of the Credit Agreement and the other Financing Documents.





--------------------------------------------------------------------------------





[SIGNATURES APPEAR ON FOLLOWING PAGES]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement of the day and year first hereinabove set forth.




AGENT:
MIDCAP FUNDING IV TRUST,

as Agent


By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By: /s/ Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory






LENDERS:
MIDCAP FUNDING IV TRUST,

as a Lender


By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By: /s/ Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory


MIDCAP FINANCIAL TRUST,
as a Lender


By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By: /s/ Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory
    











--------------------------------------------------------------------------------





LENDERS:
APOLLO INVESTMENT CORPORATION,
as a Lender


By: Apollo Investment Management, L.P., as Advisor
By: ACC Management, LLC, as its General Partner
By:      /s/ Joseph D. Glatt     
Name: Joseph D. Glatt
Title: Vice President












--------------------------------------------------------------------------------





BORROWERS:
BIOMIMETIC THERAPEUTICS LLC,
as a Borrower 
By:     /s/ Lance A. Berry    
Name: Lance A. Berry
Title: Treasurer


 
BIOMIMETIC THERAPEUTICS USA, INC.,
as a Borrower
By:     /s/ W. Dean Morgan    
Name: W. Dean Morgan
Title: Vice President


 
ORTHOHELIX SURGICAL DESIGNS, INC.,
as a Borrower
By:    /s/ W. Dean Morgan    
Name: W. Dean Morgan
Title: Treasurer


 
TORNIER US HOLDINGS, INC.,
as a Borrower
By:    /s/ W. Dean Morgan    
Name: W. Dean Morgan
Title: Treasurer


 
TORNIER, INC.,
as a Borrower
By:     /s/ W. Dean Morgan    
Name: W. Dean Morgan
Title: Treasurer


 
 






--------------------------------------------------------------------------------





 
TROOPER HOLDINGS INC.,
as a Borrower
By:     /s/ W. Dean Morgan    
Name: W. Dean Morgan
Title: Treasurer


 
WRIGHT MEDICAL TECHNOLOGY, INC.,
as a Borrower
By:    /s/ W. Dean Morgan    
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury


 
WRIGHT MEDICAL GROUP, INC.,
as a Borrower
By:     /s/ Lance A. Berry    
Name: Lance A. Berry
Title: Executive Vice President, Chief Financial and Operations Officer
CARTIVA, INC.,
as a Borrower
By:     /s/ Lance A. Berry    
Name: Lance A. Berry
Title: President
 
 
 
 
 
 

 









--------------------------------------------------------------------------------





GUARANTOR AND PARENT:
WRIGHT MEDICAL GROUP N.V.
By:     /s/ Lance A. Berry    
Name: Lance A. Berry
Title: Executive Vice President, Chief Financial and Operations Officer
















